On review of an order certifying a conflict. The court determines that a conflict exists. The parties are ordered to brief the issue stated at paragraph 27 of the court of appeals' opinion journalized December 13, 2018: "[W]hether the results of any speed measuring device, using either radar or laser technology, is admissible without expert testimony establishing, or the taking of judicial notice of, the scientific reliability of the principles underlying the technology."
The conflict cases are State v. Cleavenger , 2018-Ohio-446, 93 N.E.3d 1027, ¶ 34 (7th Dist.), and In re Z.E.N. , 4th Dist. Scioto No. 18CA3826, 2018-Ohio-2208, ¶ 19-24.
O'Connor, C.J., and French and Stewart, JJ., would certify the conflict as to In re Z.E.N., 2018-Ohio-2208, only.